Title: John Bradford to Virginia Delegates, 20 March 1782
From: Bradford, John
To: Virginia Delegates



Gentlemen
Boston 20th. March 1782

Your favor under the 5th. currt. reached me last evening by the post, to which I beg leave to reply that the Stores lye unsold tho’ nothing has been wanting in my power to get them off, the most I coud obtain for the Shot was the price of old Iron and but one or two articles among the whole that would sell to greater advantage. I found if I had risked them at vendue they wd. scarcely have sold for enough to pay charges. Our Governor gave me hopes that great part of them might be purchased for the use of our Castle, and when the Court met I preferred a memorial, offering the Articles at prime Cost, but in vain. they gave me for answer they were not wanted, if the spirit of privateering sd. again revive they may be in demand in part & with that prospect its possible there may be those who might speculate. If you chuse to have them sold at auction you will please to signify & it shall be done on the best terms possible.
I have &c.
(signed) J. Bradford
 